Motion Granted in Part and Order filed April 19, 2021




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00202-CV
                                   ____________

   IN THE MATTER OF THE MARRIAGE OF BASIM MOUSILLI AND
                      NOURA SWEED


                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-49635


                                      ORDER

      This is an interlocutory appeal from an order appointing a receiver signed on
April 9, 2021 (“the Receivership Order”). See Tex. Civ. Prac. & Rem. Code
§ 51.014(a)(1). On April 16, 2021, appellant Basim Mousilli filed an emergency
motion asking this court to stay (1) the Receivership Order, and (2) the trial set for
May 17, 2021 in this cause. See Tex. R. App. P. 29.3 (allowing appellate court in
appeal from interlocutory order to make any temporary orders necessary to preserve
parties’ rights until disposition of appeal).1

       The Receivership Order authorizes the receiver to sell certain real property.
The motion states the property is the house in which appellant and his two children
live. The Receivership Order directs that the owner(s) of the property immediately
deliver to the receiver all keys, loan documents, and other items related to the
property.

       In order to preserve appellant’s rights pending the disposition of this appeal,
the court orders as follows:

       1. Appellant’s motion is GRANTED IN PART only as to the Receivership
            Order.

       2. The court requests that appellee Noura Sweed file a response that addresses
            both the request to stay the Receivership Order and the request to stay the
            trial. The response is due on or before April 29, 2021.

                                       PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Poissant.




1
  Appellant also filed the motion in appeal 14-20-00866-CV, Mousilli v. Sweed, which is an appeal
from a protective order rendered against him in trial court cause number 2020-48880. It appears
the Receivership Order was not entered in that cause and that no trial is set in that cause.
Accordingly, there is no basis to grant appellant’s motion in appeal 14-20-00866-CV. A separate
ruling denying the motion will be issued in that appeal.

                                               2